Citation Nr: 0529286	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  97-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for a dental disorder 
for purposes of eligibility for outpatient dental treatment 
only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from August 1972 to November 
1973 and from January 1978 to May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

The Board notes that the veteran's February 1997 substantive 
appeal included a request for a Board hearing, which he 
subsequently clarified to be a Travel Board hearing.  
However, he failed to report for the hearing scheduled in 
July 2004.  He thereafter indicated his desire to withdraw 
his hearing request.  See 38 C.F.R. 
§ 20.704 (2005).  

Review of the claims folder reveals that the veteran 
submitted a notice of disagreement with the RO's March 2004 
rating decision that found no new and material evidence to 
reopen the claims for service connection for post-traumatic 
stress disorder and for hammertoes of the right foot and left 
foot.  The RO issued a statement of the case in March 2005.  
There is no indication that the veteran perfected his appeal 
to the Board of that decision by submitting a substantive 
appeal.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Therefore, those issues are not currently before the Board.

The Board notes that in correspondence dated in April 2004, 
the veteran indicated that he wished to seek service 
connection for bone spurs, sexual abuse trauma, 
schizophrenia, and headaches.  The Board acknowledges that 
previous correspondence made it unclear whether the veteran 
wished to pursue claims for these disabilities.  In any 
event, the RO issued a rating decision in April 2005 denying 
service connection for headaches.  The Board notes that the 
veteran has not initiated an appeal of that decision.  
However, the RO has not adjudicated the remaining claims of 
service connection for bone spurs, sexual abuse trauma, and 
schizophrenia.  These matters are referred to the RO for the 
appropriate action.  

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of bipolar disorder in 
service or for many years thereafter and no competent 
evidence of a nexus between the veteran's current diagnosis 
of bipolar disorder and his period of active service.    

3.  Although service medical records indicate that the 
veteran had a porcelain crown for tooth number 9 in service, 
there is no evidence to demonstrate that the replaced tooth 
was the result of in-service trauma.   


CONCLUSIONS OF LAW

1.  Service connection for bipolar disorder is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2.  Service connection for a dental disorder for purposes of 
eligibility for outpatient dental treatment only is denied.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Direct service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  
38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran seeks service connection for bipolar disorder.  
Initially, the Board notes that, under the current 
regulations, bipolar disorder is not considered a psychosis.  
See 38 C.F.R. § 4.130, Diagnostic Code 9432 (2005) (listing 
bipolar disorder among the mood disorders); see also American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.  Washington, DC, American 
Psychiatric Association, 1994.  However, the Board 
acknowledges that, at the time the RO originally denied the 
claim for service connection for bipolar disorder, VA 
considered the disorder among the psychoses.  See 38 C.F.R. § 
4.132, Diagnostic Code 9206 (1996) (listing bipolar disorder 
among the psychotic disorders).  

Some chronic diseases, including psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In recognition of the change in 
the status of bipolar disorder during the course of this 
appeal, the Board will consider, in determining whether 
service connection is warranted, whether the criteria for 
presumptive service connection are met.  See 38 U.S.C.A. 
§ 5110(g); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

Upon a review of the record, the Board finds that service 
connection for bipolar disorder is not warranted.  First, 
there is no evidence of diagnosis or treatment for bipolar 
disorder or any psychiatric disorder in service.  Service 
personnel records confirm only treatment for alcoholism.  On 
this point, the veteran makes alternative arguments.  First, 
the veteran contends that he actually was hospitalized in 
1983 in Okinawa for treatment for manic depression, but that 
his record was "cleansed" by his commanding officer in 
order to protect his career.  In the alternative, the veteran 
argues that the alcoholism was misdiagnosed and actually 
constitutes an in-service manifestation of his bipolar 
disorder.  The fact that the veteran's story is inconsistent 
provides only negative evidence against this claim.

Service personnel records show that the veteran was sent to 
"SK" in late February 1983 and returned from "SK" in the 
beginning of April 1983.  Although medical records from the 
period in question are not available, the Board observes that 
additional service personnel records include a statement from 
the veteran dated in May 1983, in which he related that he 
entered the Naval Regional Medical Center in Okinawa, Japan, 
in February 1983 for alcohol rehabilitation.  Associated 
statements confirm that the veteran participated in a 
rehabilitation program beginning in February 1983.  The Board 
is therefore satisfied that official service records reflect 
treatment for alcoholism in service in 1983, not bipolar 
disorder.    

As to the veteran's claim of misdiagnosis, the Board 
emphasizes that the veteran is a lay person, with no 
education or training in medicine or psychiatry.  Therefore, 
he is not competent to offer an opinion as to the proper 
diagnosis of any alleged in-service psychiatric 
symptomatology.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  There is no competent medical 
evidence of record suggesting that the veteran's in-service 
alcoholism in any way reflected an underlying bipolar 
disorder or any other psychiatric disorder.  Therefore, the 
Board finds no evidence of bipolar disorder in service to 
support service connection either for chronic disease in 
service or continuity of symptomatology for disease first 
shown in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 494-97. 

In fact, there is no diagnosis of bipolar disorder until 
November 1994, more than ten years after the veteran's 
separation from service in May 1984.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The veteran has asserted that his bipolar disorder was 
manifest to a compensable degree after the end of his first 
period of service.  In support of this contention, he 
submitted a private medical record dated in January 1975, 
which he argues showed a suicide attempt and constituted 
evidence of psychiatric disorder within one year of his 
separation in 1974.  However, review of the record does not 
support a finding of suicide attempt.  In fact, the 
assessment specifically stated that the incident was an 
unintentional overdose of Ritalin the veteran took in order 
to stay awake.  Moreover, the Board observes that the 
veteran's first separation from service took place in 
November 1973, such that the January 1975 incident would not 
have occurred within the requisite one-year period following 
separation.  Therefore, to the extent the presumption of in-
service incurrence for chronic disease may have been 
applicable, the Board finds its use is not supported here.  
38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).    

Finally, the Board finds no competent evidence of a nexus 
between the veteran's current diagnosis of bipolar disorder 
and his period of active service.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  That is, there is simply no medical evidence of 
a relationship between the bipolar disorder and service.  
Again, the veteran has offered his personal, lay opinion that 
his bipolar disorder is related to service.  However, as 
discussed above, such a lay opinion is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.   

The Board finds the post-service treatment records, 
indicating a disorder that began many years after service, 
provide evidence against this claim.

The Board acknowledges that a July 1995 VA medical note 
indicates that the veteran reported that he had his first 
psychiatric hospitalization in 1983.  However, it is clear 
that the statement reflects no more than a recording of 
medical history provided by the veteran, rather than an 
endorsement of that history as demonstrating an in-service 
etiology of the disorder.  Medical history provided by a 
veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In summary, the Board finds that the preponderance of the 
evidence is against service connection for bipolar disorder.  
38 U.S.C.A. § 5107(b).  There is no competent evidence of 
bipolar disorder in service or for many years thereafter, and 
no competent evidence of a nexus between the current 
diagnosis and the veteran's period of active service.  
Therefore, the appeal is denied.  

Eligibility for Outpatient Dental Treatment

As discussed above, service connection generally may be 
granted if the evidence demonstrates that the current 
disability resulted from an injury or disease incurred in or 
aggravated coincident with service in the Armed Forces.  
38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Outpatient dental 
services and treatment will be furnished only under specified 
circumstances.  38 U.S.C.A. § 1712(a)(1).  Treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  
Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).   

The veteran specifically alleges that he is eligible for 
outpatient dental treatment because he suffered a dental 
trauma in service.  He asserts that his front tooth was 
knocked out in boot camp in September 1972 and that it was 
treated with the placement of a permanent cap.  That cap had 
now deteriorated, for which he sought treatment or 
replacement.  

In pertinent part, VA regulations provide that, as to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wound or other service trauma.  38 C.F.R. § 3.381(b).  A 
veteran with a noncompensable service-connected dental 
condition due to combat wound or service trauma (Class II(a)) 
is entitled to any reasonably necessary dental treatment 
without time limitations for conditions which are 
attributable to the service trauma.  38 C.F.R. § 17.161(c); 
see 38 U.S.C.A. § 1712.    

Review of service medical records finds dental records 
reflecting the existence of a porcelain crown at tooth number 
9, one of the front teeth, only as early as the veteran's 
January 1978 entrance examination.  Prior to that time, there 
is no indication or report of a missing and replaced tooth.  
For example, during a September 1977 periodic examination, 
the veteran related a history of having his wisdom teeth 
removed, but there was no mention or finding concerning tooth 
number 9.  Thus, service medical and service dental records 
are negative for any report or treatment for dental trauma.  
38 C.F.R. § 17.161(c).  The dental records from service 
provide very negative evidence against this claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a dental disorder 
for purposes of eligibility for outpatient dental treatment 
only.  38 U.S.C.A. § 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January 2003, June 2003, and March 2005, as well as 
information provided in the November 1996 rating decisions 
and December 1996 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence was obligated to obtain or to assist 
the veteran in obtaining and what information or evidence the 
veteran was responsible to provide.  In addition, the 
September 2003 supplemental statement of the case includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board observes that the RO did not provide VCAA notice 
prior to the November 1996 decisions on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2005).  However, it is 
emphasizes that those decisions were issued years before the 
November 2000 enactment of the VCAA, such that providing 
notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the timing of VCAA 
notice resulted in any prejudice in this case.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (the appellant bears 
the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
Also with respect to notice, the Board observes that the 
March 2005 VCAA letter specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-21. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical records, service personnel records, 
and VA medical records.  With respect to service medical 
records, the Board notes that records from the veteran's 1983 
hospitalization are not of record.  However, correspondence 
from the veteran dated in January 2004 indicated that the 
hospital in question had been inactivated.  In any event, as 
other service records confirm that the hospitalization in 
question was for alcohol rehabilitation, rather than 
psychiatric treatment as alleged by the veteran, the Board 
finds no error in remanding the claim for additional attempts 
to secure those records.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (the Court would not require strict adherence 
to technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).  In 
addition, the RO requested private medical records as 
authorized by the veteran but received a negative response in 
July 1998.  The veteran has submitted some private medical 
evidence, as well as copies of service medical records and 
service personnel records.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.  Thus, there is 
insufficient evidence to trigger VA's duty to secure a 
medical examination or opinion under 38 U.S.C.A. § 5103A(d).  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there 
must be some evidence of a causal connection between the 
alleged disability and the veteran's military service to 
trigger VA's obligation to secure a medical opinion pursuant 
to 38 U.S.C.A. § 5103A(d)).  Accordingly, the Board finds 
that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5103A.     

ORDER

Service connection for bipolar disorder is denied. 

Service connection for a dental disorder for purposes of 
eligibility for outpatient dental treatment only is denied. 


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


